Citation Nr: 0015637	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-42 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a left knee injury, status post arthrotomy with 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1996 rating decision rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left knee disability is manifested by 
complaints of knee pain with tenderness over the medial and 
lateral aspect of the left knee; minimal swelling and 
effusion of the left knee; range of motion between 0 and 120 
degrees; and no dislocations or subluxations.

3.  The evidence does not show that the veteran's left knee 
disability is manifested by ankylosis; severe recurrent 
subluxation or lateral instability; limitation of flexion to 
15 degrees; limitation of extension to 20 degrees; or 
malunion of the tibia and fibula with marked knee or ankle 
disability.


CONCLUSION OF LAW

The criteria for an increased disability rating for a left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

Service connection for a left knee disability, status post 
arthrotomy, was established by means of an April 1992 rating 
action as service medical records indicate that the veteran 
had surgery on his left knee while on active duty.  A 10 
percent disability rating was assigned effective August 31, 
1991, the day after the veteran separated from active duty.  

By means of an April 1996 rating decision, a 20 percent 
disability evaluation for the veteran's left knee disability 
was granted, effective November 30, 1995, the date of claim 
on appeal.  The veteran appeals this rating action contending 
that his left knee disability is more severe than currently 
evaluated.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability ratings for knee disabilities are found in 
Diagnostic Codes 5256 to 5274 of the Schedule.  The veteran's 
left knee disability is currently evaluated under Diagnostic 
Code 5257.  Under these criteria, a 20 percent disability 
rating contemplates moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent disability evaluation 
is appropriate for severe recurrent subluxation or lateral 
instability of the knee.  

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is appropriate for ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  

Under Diagnostic Code 5260, a 20 percent disability rating is 
appropriate for limitation of leg flexion to 30 degrees while 
a 30 percent disability rating is appropriate for limitation 
of leg flexion to 15 degrees.  Similarly, under Diagnostic 
Code 5261, limitation of extension to 15 degrees warrants a 
20 percent disability rating while limitation of extension to 
20 degrees warrants a 30 percent disability rating.  

Under Diagnostic Code 5262, a 20 percent disability 
evaluation is appropriate for malunion of the tibia and 
fibula with moderate knee or ankle disability while a 30 
percent disability rating is warranted to malunion of the 
tibia and fibula with marked knee or ankle disability. 

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 
In March 1996, the veteran was afforded a VA joints 
examination.  The examination report indicates that the 
veteran complained of recurrent pain and swelling of his left 
knee.  He claimed that he could not stand more than 30 to 45 
minutes without pain to his knee.  He also indicated that he 
could not ride a bicycle as he develops swelling and pain to 
his left knee.  He reported that he took 600 mg of Motrin 
daily for his knee pain.  The report indicates that range of 
motion of the left knee was "minimally restricted" with 
extension to 0 degrees and flexion to 100 degrees with 
tenderness over the medial and lateral aspect of the left 
knee with minimal swelling and effusion of the left knee.  
There was no laxity to ligament stress.  X-ray studies showed 
calcification within the medial collateral ligament with 
degenerative changes involving the knee joint and also the 
patellofemoral-articulating surface.  In addition there was 
at least one bone density within the joint space of the knee 
with three bone densities demonstrated inferior to the 
patella on the lateral film.  A diagnosis of chronic left 
knee pain, secondary to rupture of the medial meniscus, 
status post meniscectomy, was rendered.  

A May 1996 VA after care instruction sheet indicates that 
veteran received treatment for his left knee.  He was to take 
2 tablets of Tylenol or aspirin every four hours for pain.  
Special instruction included the use of an ice pack for pain.  
No activity limitations are shown.

A December 1997 VA Joints examination report indicates that 
the veteran did not use crutches or canes to ambulate.  He 
had no dislocations or subluxations.  Range of motion in his 
knee was recorded from 0 degrees of extension to 120 degrees 
of flexion with no effusion or crepitation noted.  Diagnoses 
of left knee osteochondromatosis and left knee calcific 
tendinitis of the left infrapatellar quadriceps tendon were 
rendered.  

A September 1999 record from a VA medical center indicates 
that the veteran did not appear for a scheduled VA Joints 
examination.  

After a review of the pertinent evidence, the Board finds 
that an increased disability rating is not warranted.  The 
evidence does not show that the veteran's left knee 
disability results in ankylosis of the left leg.  
Accordingly, an increased disability rating under Diagnostic 
Code 5256 is not warranted.  Similarly, the evidence does not 
show that he has severe recurrent subluxation or lateral 
instability as required for an increased rating under 
Diagnostic Code 5257.  On the contrary, the most recent VA 
examination report shows no dislocation or subluxations.  In 
addition, the evidence does not show malunion of the tibia 
and fibula with marked knee or ankle disability; therefore, 
an increased disability rating under Diagnostic Code 5262 is 
not appropriate.

Range of motion is recorded between 0 and 120 degrees.  
Accordingly, an increased disability rating due to limitation 
of motion under Diagnostic Codes 5260 and 5261 is not 
warranted.  The Board, to reiterate, acknowledges that the 
evidence shows persistent complaints by the veteran of 
functional impairment, accompanied by pain.  These complaints 
are significant, not only in view of the rating criteria, 
whereby impairment as manifested by recurrent attacks is to 
be considered in determining the appropriate disability 
level, but also with regard to regulatory provisions 
stipulating that functional impairment is to be considered in 
determining the degree of orthopedic disability.  See 
38 C.F.R. §§  4.40 and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
he was found to have tenderness with minimal swelling and 
effusion of the left knee on range of motion testing, he has 
only slight limitation of motion in his left knee.  
Accordingly, the Board must find that any functional 
impairment resulting from the veteran's left knee disability 
is sufficiently compensated by the 20 percent rating 
currently in effect. 

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a left knee 
disability, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 
5261, 5262 (1999).


ORDER

An increased disability evaluation for a left knee disability 
is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

